Citation Nr: 0312251	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-14 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel








INTRODUCTION

The veteran served on active duty from August 1981 to 
November 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision from the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case has been returned to the Board subsequent to an 
August 1999 Board remand.


FINDINGS OF FACT

1.  The kyphotic deformity of the cervical spine is a 
congenital defect.  

2.  The inservice neck complaints and findings resulting form 
a fall were acute and transitory in nature.

3.  Acquired disabilities of the cervical spine, to include 
disc disease and arthritis, are not of service origin.

CONCLUSION OF LAW

1.  The kyphotic deformity of the cervical spine is not a 
disease or injury within the meaning of applicable law or 
regulations providing compensation benefits.  38 C.F.R. § 
3.303(c) (2002).

2.  Acquired disorders of the cervical spine were not 
incurred in or aggravated by active service nor may arthritis 
of the cervical spine be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), and correspondence from the RO provided to both 
the appellant and his representative, specifically satisfies 
the requirement at § 5103 of the new statute.  They clearly 
notify the appellant and his representative of the evidence 
necessary to substantiate his claim including the 
requirements of the VCAA, to include what evidence the VA 
would obtain.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim have been collected for review.  During the 
course of the appeal a VA examination with an opinion 
concerning etiology was conducted.  Accordingly, the Board 
finds that the requirements under the VCAA have been met.  

Factual Background

A review of the service medical records shows that the 
clinical history recorded at entrance showed no complaints 
concerning the cervical spine.  The entrance examination 
report was not furnished by the appropriate service 
department.  The veteran was treated at the dispensary in May 
1984 for an injury to the cervical spine after he fell and 
struck the back of his head.  The diagnosis was cervical 
muscle strain.  X-rays of the cervical spine showed reverse 
lordosis of the cervical spine indicative of moderate-severe 
muscle spasm/paraspinous, scalene muscles.  No bony 
abnormality was shown.  The report of the examination 
conducted prior to separation shows that the veteran's 
musculoskeletal system including the spine was clinically 
evaluated as normal.  

The veteran was seen at a private facility in February 1987 
for a concussion when a hoist fell on his head.  X-ray of the 
spine was normal except for the moderate curvature reversal 
of the cervical spine.  The physician noted that this might 
represent muscle spasm but no abnormality was noted on the AP 
or oblique view.  

The veteran was treated at a VA outpatient clinic in April 
1989 for neck pain which had been present for one year.  He 
thought it was due to his sleeping habits.  About six months 
ago the pain increased in severity.  The diagnosis included 
cephalalgia with neck pain.  VA X-ray report of the cervical 
spine dated in April 1989 shows an impression of reversal of 
the cervical spinal curvature and rule out degenerative joint 
disease.  Another VA outpatient treatment record dated in May 
1989 included a diagnosis of cervical strain.

A VA computerized tomography scan of the cervical spine dated 
in May 1989 showed moderate narrowing of the spinal canal at 
the C3 level and moderate protrusion of the disc at the level 
just below C5-6 in the midline.  The veteran was treated at a 
private facility in October 1991 for a 15 cm. laceration to 
the back of his neck.

A VA general medical examination was conducted in September 
1997.  At that time the veteran reported that in 1984 he fell 
down some stairs and injured his neck.  The clinical history 
shows that he began receiving treatment at a VA facility 
beginning in 1989 for several problems including neck pain.  
The veteran stated that he has pain in the back of his neck 
all the time.  X-rays showed reversal of the cervical 
curvature with minimal hypertrophic changes.  The pertinent 
diagnosis was chronic neck pain with a history of old injury 
and abnormal X-rays.

A VA magnetic resonance imaging spectroscopy (MRI) of the 
cervical spine dated in March 1998 showed left paracentral 
disc extrusion at the level of C5-6, which causes impingement 
upon the nerve root on the left side, and kyphosis in the mid 
cervical spine, which could be related to previous trauma or 
be congenital in nature.

VA outpatient records dated between 1999 and 2001 show that 
the veteran received treatment for various disorders 
including chronic neck, left shoulder and low back pain.  The 
pertinent diagnoses included cervicalgia, cervical 
degenerative arthritis, cervical neuropathy, cervical 
degenerative joint disease, and cervical neuropathy secondary 
to arthritis, disc disease and fibromyalgia.

A VA examination was conducted in August 2002.  The examiner 
noted the veteran's complaints and medical history.  The 
veteran reported chronic neck pain with numbness involving 
both extremities and chest.  The most significant pain was 
located in the left trapezius.   Following the evaluation the 
assessment was that the most likely diagnosis was myofascial 
pain syndrome or the previously diagnosed fibromyalgia.  The 
examiner also concluded that the veteran's kyphotic deformity 
of the cervical spine was a congenital defect.  He noted that 
there was no evidence that the veteran sustained trauma that 
resulted in acute fractures, which would give rise to a 
kyphotic deformity.  The physician also noted that the 
veteran had mild disc disease that might be affecting the C6 
nerve root.  The examiner also stated that the veteran's 
reported symptoms did not correspond to C6 radiculopathy and, 
therefore, it was not likely that the pain was not likely 
coming from the inservice fall.  The physician concluded that 
it was not likely that the veteran's cervical spine disorder 
was related to or aggravated by active military service. 

Criteria and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The Board notes that a portion of the veteran's entrance 
examination is unavailable.  The United States Court of 
Appeals for Veterans Claims (Court), in O'Hare v. Derwinski, 
1 Vet. App. 365 (1991), held that the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is "heightened" where 
the service medical records are presumed destroyed.

The veteran's statements and testimony are considered to be 
competent evidence when describing the symptoms of a disease 
or disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not reflect that the 
appellant currently possesses the required specialized 
medical training and knowledge, nor is it contended 
otherwise.  The statements must be viewed in conjunction with 
the entire record in order to ascertain their credibility.

The inservice and post service medical records show the 
presence of a cervical kyphosis, which, as indicated by the 
VA examiner in August 2002, is a congenital defect.  A 
congenital defect is not a disorder for which service 
connection may be granted.  38 C.F.R. § 3.303.  However, 
service connection may be granted for a superimposed injury 
which occurred during service and results in a chronic 
disorder.  See VAOPGCPREC 82- 90 (1990).

In this regard, the service medical records do show treatment 
for a neck injury during service in May 1984.  However, the 
separation examination showed no abnormality.  Additionally, 
the first post service clinical reference to a neck 
disability was in 1989.  This is more than 4 years after 
service.  Also, when seen at the VA outpatient clinic in 
April 1989 the veteran reported that the neck pain had been 
present for one year.  This would place the onset of symptoms 
about three years after service.  Also, the arthritis of the 
cervical spine was first shown several years after service.  
This evidence indicates that the inservice symptoms resulting 
from the fall were acute and transitory in nature.  This is 
confirmed by the VA physician in August 2002 who indicated 
that it was not likely that the veteran's current cervical 
spine disorder was related to or aggravated by active 
military service.

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, service connection for  the residuals of the 
injury to the cervical spine is not warranted.   


ORDER

Service connection for the residuals of an injury to the 
cervical spine is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

